The chief complaint of plaintiff in his application for rehearing is that he contends we considered the hearsay testimony of Mr. Carite, an employee of defendant. This contention is incorrect. We only considered such part of his testimony as was within his knowledge, such as the fact that he was the immediate supervisor of George Humble, the driver of the pickup truck; that Humble's employment hours were from 8:00 a.m. to 4:30 p.m.; that his last working day prior to the accident was Saturday, October 4; that Humble left his job at Camp Polk on Saturday at noon and was not due back on the job before Monday morning at eight; that this witness investigated the alleged accident and that Humble was discharged on Monday morning, October 6, for disobedience to orders in the use of the pickup truck. All of these facts were within the knowledge of the witness. We disregarded everything Humble might have told the witness.
Plaintiff's application for rehearing is therefore refused.